Citation Nr: 1436114	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-27 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for a right testicle scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) from October 2006 and July 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  

In the October 2006 decision, the RO denied entitlement to service connection for bilateral hearing loss.  In the July 2007 decision, the RO granted service connection for a right testicle scar, residual of right hydrocele removal and orchopexy and assigned an initial noncompensable disability rating, effective January 29, 2007.

The Veteran testified before the undersigned at a February 2012 Board hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In May 2012, the Board issued a decision that denied the Veteran's claim for an increased initial rating for a right testicle scar.   Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's May 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge (VLJ) that conducted the February 2012 hearing.   In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.   Subsequently, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated its May 2012 decision denying the claim for an increased initial rating for a right testicle scar.    

In the same May 2012 decision, the Board remanded the issue of service connection for bilateral hearing loss for further development.  Thereafter, the RO granted service connection for left ear hearing loss in an October 2012 rating decision and simultaneously denied service connection for right ear hearing loss in a Supplement Statement of the Case (SSOC).  Thus, the issue of entitlement to service connection for right ear hearing loss is still on appeal before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2013 response to the September 2013 letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board, the Veteran requested a Board hearing with a Veterans Law Judge sitting at the local RO in connection with this appeal.   As that requested hearing has not yet been conducted, the RO should schedule such a hearing.   38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board hearing before a Veterans Law Judge to be held at his local RO.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



